PER CURIAM.
_JjIn this matter, relator, the Mental Health Advocacy Service/Child Advocacy Program, seeks review of a judgment of the court of appeal affirming a judgment of the juvenile court dismissing relator’s petition to terminate the parental rights of C.M. and S.M., the parents of A.M., L.M., and M.M. Based on our review of the record, and considering the unique circumstances of this case, we conclude relator produced sufficient evidence to establish that C.M. and S.M. failed to substantially comply with their case plans for purposes of La. Ch.Code art. 1015(5). In light of the parents’ history of limited compliance with their case plans, and given their current incarcerated status, we find the formulation of additional case plans would not further the goal of reunification, and would result in the children remaining in foster care for an indefinite period of time, contrary to their best interests. See State ex rel. J.M., 02-2089, p. 9 (La.1/28/03), 837 So.2d 1247, 1257 (“[fjorcing children to remain in foster care indefinitely, when there is no hope of reuniting them with their families, runs afoul of the state and federal mandates to further the best interests of the child”).
Accordingly, the writ is granted. The judgment of the court of appeal is re*1030versed. Judgment is hereby rendered terminating the parental rights of S.M. and C.M., and freeing A.M., L.M., and M.M. for adoption.
WEIMER, J., dissents and would deny.